         Case 1:18-cv-01853-EGS Document 119 Filed 01/18/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                                      )
GRACE, et al.,                                        )
                                                      )
                           Plaintiffs,                )
                                                      ) Civil Action No. 1:18-cv-01853 (EGS)
            v.                                        )
MATTHEW G. WHITAKER, in his official                  )
                                                      )
capacity as Acting Attorney General of the
                                                      )
United States, et al.,                                )
                                                      )
                           Defendants.                )



          PLAINTIFFS’ STATUS REPORT CONCERNING PARAGRAPH 5 OF THE
          PERMANENT INJUNCTION AND MOTION TO SET TELEPHONIC
                           STATUS CONFERENCE
       Plaintiffs respectfully submit this update concerning the parties’ efforts to facilitate

Defendants’ compliance with Paragraph 5 of the Permanent Injunction. Since last week, the

parties have continued to meet and confer by email and telephone and have resolved or are

moving toward resolving the logistical or administrative issues discussed in Plaintiffs’ status

report dated January 11, 2019. ECF No. 114-1. As a result, Plaintiffs anticipate that one or more

Plaintiffs may be returned to the United States as soon as next Thursday, January 24, 2019.

However, because, as discussed in Plaintiffs’ January 11, 2019 status report, the parties remain at

an impasse over the meaning of the Court’s order to “parole” the returned Plaintiffs “into the

United States,” see ECF No. 114-1, Plaintiffs respectfully request that the Court set a telephonic

status conference at the Court’s earliest convenience. Defendants have informed Plaintiffs that

they take no position on Plaintiffs’ motion to set a status conference. Resolving the parole

question is time sensitive because it impacts whether the returned Plaintiffs will be detained or

released upon their return, which could happen as early as January 24. In addition, due to the


                                              1
         Case 1:18-cv-01853-EGS Document 119 Filed 01/18/19 Page 2 of 4



risk of prolonged detention, resolution of this question may be relevant to some Plaintiffs’

decision making process.

Administrative and Logistical Issues

       Since the last status report, Plaintiffs have obtained the necessary travel documents for

one of the three Plaintiffs who did not have a passport. In addition, consistent with the Court’s

order that Defendants return the removed Plaintiffs at no cost to Plaintiffs, Defendants have

agreed to reimburse Plaintiffs for any passport and departure fees. The fees issue should not

prevent any Plaintiff from travelling. Accordingly, Plaintiffs anticipate that one or more

Plaintiffs may be returned to the United States as early as next week, January 24.

       Two Plaintiffs, a mother and young child, are still unable to travel due to a parental

consent requirement and travel document requirements. Plaintiffs are continuing to work on

resolution of the parental consent issue. Once that issue is resolved, Plaintiffs anticipate that the

passport issue for that family should be able to be resolved expeditiously.



The Parties’ Disagreement Over the Meaning of “Parole”

       Paragraph 5 orders “defendants to bring back into the United States . . . any plaintiff who

has been removed pursuant to an expedited removal order prior to this Order and parole them

into the United States.” ECF No. 105 ¶ 5. As Plaintiffs explained in their January 11, 2019

status report, Plaintiffs’ position is that the order to “parole” the Plaintiffs means that upon their

return, the removed Plaintiffs should be released from immigration custody.

       This conclusion is necessary to give full effect to the injunction’s order to Defendants to

“bring [the Plaintiffs] back into the United States,” and to “parole them into the United States.”

The order to “parole them into the United States” would be a nullity if it simply meant that



                                               2
           Case 1:18-cv-01853-EGS Document 119 Filed 01/18/19 Page 3 of 4



Plaintiffs would be detained upon arrival at a port of entry, since parole would be unnecessary to

authorize their detention pending removal proceedings once they have been brought back to the

country.

       The conclusion that “parole” means “release” is also the only one that is consistent with

the use of that term in the Immigration and Nationality Act, and the Supreme Court’s decisions

discussing the meaning of “parole” in the immigration context. See 8 U.S.C. § 1182(d)(5)(A)

(providing for temporary “parole into the United States”). See also, e.g., Clark v. Martinez, 543

U.S. 371, 385 (2005) (explaining that “nothing in th[e] text [of 8 U.S.C. § 1182(d)(5)(A)] . . .

affirmatively authorizes detention”); Jennings v. Rodriguez, 138 S.Ct. 830, 844 (2018)

(explaining that parole under § 1182(d)(5)(A) is an “express exception to detention” under

§ 1225(b)(1)); id. at 837 (discussing § 1182(d)(5)(A) as affording “temporar[y] release[]” from

detention); Jean v. Nelson, 472 U.S. 846, 849 (1985) (distinguishing between “detention” and

“parole”); Leng May Ma v. Barber, 357 U.S. 185, 190 (1958) (“The parole of aliens seeking

admission is simply a device through which needless confinement is avoided while

administrative proceedings are conducted.”); Fed’n for Am. Immigration Reform, Inc. v. Reno,

93 F.3d 897, 899 (D.C. Cir. 1996) (defining “parole” as “release”); Ibragimov v. Gonzales, 476

F.3d 125, 131 (2d Cir. 2007) (“‘Parole’ is an administrative practice whereby the government

allows an arriving alien who has come to a port-of-entry without a valid entry document to be

temporarily released from detention and to remain in the United States pending review of [] his

immigration status.”).

       In light of the parties’ continued disagreement over the meaning of “parole,” Plaintiffs

respectfully request that the Court set a telephonic status conference to assist in resolving this

issue as expeditiously as possible.



                                               3
        Case 1:18-cv-01853-EGS Document 119 Filed 01/18/19 Page 4 of 4



Dated: January 18, 2019                         Respectfully submitted,

Eunice Lee**                                    /s/ Jennifer Chang Newell
Karen Musalo**                                  Jennifer Chang Newell**
Anne Dutton**                                   Katrina Eiland**
Center for Gender & Refugee Studies             Cody Wofsy**
200 McAllister St.                              Julie Veroff
San Francisco, CA 94102                         American Civil Liberties Union Foundation,
(415) 565-4877                                  Immigrants’ Rights Project
                                                39 Drumm Street
Scott Michelman (D.C. Bar No. 1006945)          San Francisco, CA 94111
Arthur B. Spitzer (D.C. Bar No. 235960)         (415) 343-0774
American Civil Liberties Union Foundation
     of the District of Columbia                Judy Rabinovitz**
915 15th Street NW, Second Floor                Omar C. Jadwat**
Washington, D.C. 20005                          Lee Gelernt
(202) 457-0800                                  Celso J. Perez (D.C. Bar No. 1034959)
                                                American Civil Liberties Union Foundation,
Thomas Buser-Clancy**                           Immigrants’ Rights Project
Andre Segura**                                  125 Broad Street, 18th Floor
ACLU Foundation of Texas                        New York, NY 10004
P.O. Box 8306                                   (212) 549-2660
Houston, TX 77288
(713) 942-8146                                  Sandra S. Park**
                                                Lenora M. Lapidus**
                                                Emma Roth**
                                                American Civil Liberties Union Foundation,
                                                Women’s Rights Project
                                                125 Broad Street, 18th Floor
                                                New York, NY 10004
                                                (212) 519-7871

                                                Attorneys for Plaintiffs

                                                **Admitted pro hac vice




                                            4
       Case 1:18-cv-01853-EGS Document 119-1 Filed 01/18/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                                    )
GRACE, et al.,                                      )
                                                    )
                                                    )
                          Plaintiffs,               )   Civil Action No. 1:18-cv-01853 (EGS)
           v.                                       )
                                                    )
MATTHEW G. WHITAKER, in his official                )
capacity as Acting Attorney General of the          )
                                                    )
United States, et al.,
                                                    )
                                                    )
                          Defendants.



                    [PROPOSED] ORDER GRANTING PLAINTIFFS’
                 MOTION TO SET TELEPHONIC STATUS CONFERENCE


       Having considered Plaintiffs’ motion to set a telephonic status conference, the court

hereby sets such a conference for January ___, 2019, at ____ o’clock.

       IT IS SO ORDERED.


Dated: _________________                         __________________________
                                                 Hon. Emmet G. Sullivan
                                                 United States District Judge
